Citation Nr: 1529775	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-26 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to reopen a service connection claim for post-traumatic stress disorder (PTSD) and, if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that reopened and denied on the merits a claim of service connection for PTSD.


FINDINGS OF FACT

1.  In a December 1997 rating decision, the RO reopened and denied the Veteran's claim of service connection for PTSD.  In a letter dated in January 1998, the RO notified him of the determination and of his appellate rights but he did not appeal the determination and the decision became final.

2.  The evidence received since the December 1997 rating decision is not duplicative or cumulative of evidence previously of record and raises a possibility of substantiating the Veteran's claim.

3.  The Veteran's PTSD had its onset in service.


CONCLUSIONS OF LAW

1.  The December 1997 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening claims

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Where the prior final decision was an unappealed RO rating decision, the United States Court of Appeals for the Federal Circuit has held that "the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board."  Jackson, 265 F.3d at 1369.  In making the determination of whether new and material evidence has been submitted to reopen the previously denied claim, the Board must review all of the evidence submitted since the last final decision.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).

The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

A December 1997 rating action reopened and denied service connection for PTSD.  The Veteran did not file an NOD with the December 1997 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  Thus, the December 1997 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2014).  

The December 1997 decision denied service connection for PTSD because the RO found that the evidence did not establish the Veteran's reported stressors.  Since the prior adjudication of the Veteran's claim, the regulations have been relaxed for establishing certain stressors.  38 C.F.R. §§ 3.304(f)(3), (5).  In both the April 2010 rating decision and the July 2013 statement of the case, VA conceded the Veteran's in-service stressor based on fear of hostile military activity under 38 C.F.R. §§ 3.304(f)(3).  Moreover, VA and Vet Center treatment records dated after December 1997 connect the Veteran's current psychiatric disability with his stressor.  As the treatment records were not previously submitted to agency decisionmakers and raise a reasonable possibility of substantiating the claim, they are new and material and the Board reopens the Veteran's claim of entitlement to service connection for PTSD for a de novo review on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Shade.

II.  Analysis

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if:  (1) The claimed stressor is related to his fear of hostile military or terrorist activity; (2) The claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).  In both the April 2010 rating decision and the July 2013 statement of the case, VA conceded the Veteran's in-service stressor based on fear of hostile military activity during his service in the Republic of Vietnam.  The Board concurs with this finding.

In a September 1996 VA treatment record, the Veteran was diagnosed with severe chronic PTSD.  Treatment records from an MSW at the Pensacola Vet Center stated that the Veteran was referred to him in August 1996 for PTSD screening, and was diagnosed with delayed onset chronic PTSD "using the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition" (DSM-IV).  The MSW connected the PTSD to "war-related trauma."  The August 1997 VA PTSD examiner diagnosed chronic moderate PTSD.  While this examiner did not explicitly opine on nexus to service, her analysis leading to the diagnosis of PTSD revolves around a thorough discussion of the Veteran's war-related stressors and symptoms including flashbacks and nightmares of Vietnam, and suggests no alternate trauma or stressor.  In March 2010 an LGSW at the Pensacola Vet Center reported that he had been treating the Veteran for PTSD since January 2009 and that his symptoms include nightmares and intrusive thoughts of Vietnam.  In February 2009, the Veteran's VA primary care physician diagnosed PTSD, and in June 2010 and August 2010 a VA mental health nurse practitioner diagnosed "combat PTSD."  The Board finds that this evidence supports a finding that the Veteran has a current diagnosis of PTSD linked to his in-service stressor by competent, probative medical evidence provided by a VA psychiatrist, psychologist, or contract equivalent.

The April 2010 VA examiner offered only equivocal opinions regarding the Veteran's psychiatric diagnosis and its nexus to service, stating "the Veteran's current [mental health] condition is unclear; therefore the link between his reported stressors and his current condition is also unclear."  The examiner opined that the prior diagnoses of PTSD were conferred in a clinical context with different diagnostic guidelines; he did not diagnose PTSD because the results of objective testing did not conform to DSM-IV guidelines.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus the Board finds this opinion is not probative as to diagnosis or nexus.

There is no clear and convincing evidence contrary to the favorable VA and Vet Center treatment records and 1997 VA examiner's opinion.  38 C.F.R. § 3.304(f)(3).  The Board finds that the Veteran's testimony establishes the occurrence of his claimed stressor, which is related to his fear of hostile military activity.  As the probative medical evidence establishes a diagnosis of PTSD and a link between the current symptomatology and the Veteran's stressor, service connection for PTSD is warranted.  38 C.F.R. § 3.304(f)(3).


ORDER

New and material evidence to reopen a claim of service connection for PTSD has been presented; to this extent, the appeal is granted.

Service connection for PTSD is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


